FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TULALIP TRIBES OF WASHINGTON,            No. 13-35464
                Plaintiff-Appellant,
                                            D.C. No.
                 v.                      2:12-cv-00688-
                                              RAJ
STATE OF WASHINGTON;
WASHINGTON STATE GAMBLING
COMMISSION; DAVID TRUJILLO,                OPINION
Director of the Washington State
Gambling Commission, in his
official capacity; JAY INSLEE,
Governor of the State of
Washington, in his official capacity,
                Defendants-Appellees.


      Appeal from the United States District Court
        for the Western District of Washington
       Richard A. Jones, District Judge, Presiding

              Argued and Submitted
       December 11, 2014—Seattle, Washington

                  Filed April 17, 2015

  Before: M. Margaret McKeown, Richard C. Tallman,
          and John B. Owens, Circuit Judges.

              Opinion by Judge McKeown
2        TULALIP TRIBES V. STATE OF WASHINGTON

                           SUMMARY*


               Tribal-State Gaming Compacts

    The panel affirmed the district court’s judgment in an
action seeking amendment of a tribal-state gaming compact
to enable the Tulalip Tribes of Washington to acquire
additional licenses to video player terminals for Class III
gaming under the Indian Gaming Regulatory Act.

   The panel held that the district court did not err in its
consideration of the parties’ simultaneous cross-motions for
summary judgment.

    Distinguishing Idaho v. Shoshone-Bannock Tribes, 465
F.3d 1095 (9th Cir. 2006), the panel held that a “most-favored
tribe” clause in the compact did not require the State of
Washington to adopt Tulalip’s amendment, which did not
mirror the restrictions set forth in another tribe’s compact.


                            COUNSEL

Lisa M. Koop (argued), Office of the Reservation Attorney,
Tulalip Tribes of Washington, Wulalip, Washington; Phillip
E. Katzen, Kanji & Katzen, PLLC, Seattle, Washington;
Riyaz A. Kanji, David Giampetroni, and Philip H. Tinker,
Kanji & Katzen, PLLC, Ann Arbor, Michigan, for Plaintiff-
Appellant.


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
        TULALIP TRIBES V. STATE OF WASHINGTON                3

Robert W. Ferguson, Attorney General, and Callie M.
Castillo (argued), Assistant Attorney General, Olympia,
Washington, for Defendants-Appellees.

Craig J. Dorsay and Lea Ann Easton, Dorsay & Easton LLP,
Portland, Oregon, for Amicus Curiae Samish Indian Nation.


                         OPINION

McKEOWN, Circuit Judge:

     This appeal requires us to interpret a tribal–state gaming
compact between the Tulalip Tribes of Washington
(“Tulalip”) and the State of Washington. More specifically,
at issue are electronic scratch ticket and online lottery games
that use video player terminals. Tulalip asks us to force the
State to amend the compact so that Tulalip can acquire
additional licenses to these terminals. Citing the “most-
favored tribe” clause in its compact, Tulalip argues that it is
entitled to what it characterizes as the “more favorable terms”
available to the Spokane Tribe through a mechanism known
as the Inter-Tribal Fund. We disagree. We conclude that the
terms of the compact do not require the State to adopt
Tulalip’s amendment.

                       BACKGROUND

I. THE LEGAL FRAMEWORK OF TRIBAL GAMING

    This dispute occurs against the backdrop of many iterative
changes to tribal–state gaming compacts, so we begin with
the basics of tribal gaming. The Indian Gaming Regulatory
Act (“IGRA”), which was passed by Congress in 1988,
4       TULALIP TRIBES V. STATE OF WASHINGTON

provides a framework for “the operation of gaming by Indian
tribes as a means of promoting tribal economic development,
self-sufficiency, and strong tribal governments.” 25 U.S.C.
§ 2702(1). IGRA “provide[s] a statutory basis for the
regulation of gaming by an Indian tribe adequate to shield it
from organized crime and other corrupting influences, to
ensure that the Indian tribe is the primary beneficiary of the
gaming operation, and to assure that gaming is conducted
fairly and honestly by both the operator and players.” Id.
§ 2702(2).

   Under IGRA, lawful gaming is divided into three classes,
each of which is subject to different regulations. We have
previously summarized the classes:

       Class I gaming covers “social games solely
       for prizes of minimal value or traditional
       forms of Indian gaming engaged in by
       individuals as part of, or in connection with,
       tribal ceremonies or celebrations.” 25 U.S.C.
       § 2703(6). Class II gaming includes bingo
       and card games that are explicitly authorized
       by a state or “not explicitly prohibited by
       the laws of the State and are [legally] played
       at any location in the State.”              Id.
       § 2703(7)(A)(ii). Class II gaming specifically
       excludes banked card games and slot
       machines.

Artichoke Joe’s Cal. Grand Casino v. Norton, 353 F.3d 712,
715 (9th Cir. 2003). Class III gaming, the subject of this
appeal, includes “all forms of gaming that are not class I
gaming or class II gaming,” 25 U.S.C. § 2703(8), such as slot
machines and other “high-stakes games usually associated
        TULALIP TRIBES V. STATE OF WASHINGTON                5

with casino-style gambling,” Artichoke Joe’s Cal. Grand
Casino, 353 F.3d at 715.

    For class III gaming to be lawfully conducted on tribal
lands, three conditions must be satisfied: “(1) authorization
by an ordinance or resolution of the governing body of the
Indian tribe and the Chair of the National Indian Gaming
Commission . . . ; (2) location in a state that permits such
gaming for any purpose by any person, organization, or
entity; and (3) the existence of a Tribal–State compact
approved by the Secretary of the Interior.” Id. at 715–16
(footnote omitted) (citing 25 U.S.C. § 2710(d)(1)).

    In Washington, the process for entering into tribal gaming
compacts is governed by both federal and state law—IGRA
and the Revised Code of Washington § 9.46.360. The
process begins when a tribe asks the state to enter into
negotiations for a gaming compact.                 25 U.S.C.
§ 2710(d)(3)(A); Wash. Rev. Code § 9.46.360. The
Executive Director of the Washington State Gambling
Commission is authorized to negotiate on behalf of the state.
Wash. Rev. Code § 9.46.360(2). Following approval by the
Commission, the proposed compact is sent to the Governor
for review and execution. Id. § 9.46.360(3), (6). Once the
Governor and the tribe execute a compact, or an amendment
to a compact, the U.S. Secretary of the Interior reviews it and
it takes effect after the Secretary’s approval has been
published in the Federal Register. 25 U.S.C. § 2710(d)(3)(B).

II. THE TULALIP COMPACT

    In 1991, Tulalip and the State of Washington signed a
tribal–state gaming compact (the “Tulalip Compact”), an
agreement that has since been amended numerous times.
6       TULALIP TRIBES V. STATE OF WASHINGTON

    A 1998 amendment to the Tulalip Compact authorized
Tulalip to operate a Tribal Lottery System, which authorizes
tribes to operate electronic scratch ticket and online lottery
games that use video player terminals. According to Tulalip,
“the terminals resemble video slot machines.” The terms of
the Tribal Lottery System were collectively negotiated
between the State and twelve tribes, including Tulalip, and
resulted in amendments to their gaming compacts. Tulalip’s
amendment became effective on January 28, 1999. See
Notice of Amendment to Approved Tribal–State Compact,
64 Fed. Reg. 4,460-04 (Jan. 28, 1999).

    The Tribal Lottery System rules are laid out in “Appendix
X” to the Tulalip Compact. Section 12 of Appendix X
prescribes how terminals are allocated to tribes. Each tribe
receives a base allocation of the right to operate 675 terminals
after one year. A tribe may increase the number of authorized
terminals, up to an overall limit of 1500, by acquiring unused
allocation rights from any “[e]ligible tribe,” that is, a
compacting tribe with gaming rights consistent with
Appendix X. Any such acquisition or transfer of unused
allocation rights “shall be made only pursuant to a plan
approved by no less than a majority” of eligible tribes.
Appendix X § 12.4.1. Such a terminal allocation plan exists
among the tribes.

    Some aspects of the Tribal Lottery System changed
through a 2007 amendment to the Tulalip Compact. The new
terms were also collectively negotiated, this time between the
State and the twenty-seven Washington tribes with gaming
compacts, including Tulalip. The negotiations concluded in
February 2007, and Tulalip and the State executed the
amendment in March 2007. The amendment became
effective on May 31, 2007. See Notice of Amendment to
        TULALIP TRIBES V. STATE OF WASHINGTON                  7

Approved Tribal–State Compact, 72 Fed. Reg. 30,392-01
(May 31, 2007).

     The updated terms for the Tribal Lottery System are
found in another appendix—this one entitled “Appendix X2.”
Appendix X2 raised the base allocation to 975 terminals and
also raised the overall limits on terminals. Most tribes have
a new overall limit of 3000 terminals. Three tribes—Tulalip,
the Muckleshoot Tribe, and the Puyallup Tribe—have a
higher overall limit of 4000 terminals. As under Appendix X,
a tribe that seeks to acquire the right to operate terminals in
addition to its base allocation may do so through a plan
approved by a majority of eligible tribes. This terminal
allocation plan is the only mechanism specified in Appendix
X2 for a tribe to obtain rights in excess of its base allocation.

    Both Appendices X and X2 contain a “most-favored tribe
clause” that entitles Tulalip to different, more favorable terms
under certain circumstances. The substantive portion of each
clause is the same:

        [I]n the event the State agrees (or is required
        by law or a court ruling to agree) to permit an
        allocation of Player Terminals to a tribe which
        is greater, or is on terms which are more
        favorable, than as set forth herein, the Tribe
        shall be entitled to such greater Allocation or
        more favorable terms.

Appendix X § 12.5; Appendix X2 § 12.4.

    At the time of the 2007 amendment, the State and the
tribes involved in the collective negotiations also agreed to a
moratorium on amendments. Specifically, Appendix X2
8       TULALIP TRIBES V. STATE OF WASHINGTON

contains a moratorium on compact amendments before
June 30, 2009, unless the amendment would involve a
technical change or would be by mutual agreement. After
June 30, 2009, the tribe may seek an amendment under four
specific circumstances: (1) federal or state law is amended to
authorize gambling devices that were previously not
permitted, (2) a court interpreting Washington law permits
use of a gambling device not previously permitted,
(3) another tribe or entity is allowed to use a type or number
of class III gambling devices that is materially different or
greater in quantity per location than authorized by Appendix
X2, or (4) another tribe offers higher maximum wagers or the
extension of credit.

III.   THE SPOKANE COMPACT

    The Spokane Tribe is one of two Washington tribes that
did not participate in the collective negotiation process that
led to the Tulalip Compact. In 2005, the Spokane Tribe and
the State arrived at terms of an initial proposed compact, but
the proposal was returned for further negotiations that
proceeded concurrently with the collective negotiation of the
terms of Appendix X2 to the Tulalip Compact, discussed
above. The Spokane Tribe and the State eventually executed
a compact (the “Spokane Compact”) that became effective on
April 30, 2007. See Notice of Amendment to Approved
Tribal–State Compact, 72 Fed. Reg. 21,284-03 (Apr. 30,
2007).

   The Spokane Compact also includes multiple appendices.
The three at issue here are “Spokane Appendix X,”
“Appendix Spokane,” and “Spokane Appendix X2.” Spokane
Appendix X, which mirrors part of the Tulalip Compact,
        TULALIP TRIBES V. STATE OF WASHINGTON                 9

authorizes operation of lottery games similar to those
described in Tulalip’s Appendix X.

    Appendix Spokane, in turn, sets a base allocation of the
right to operate 900 player terminals and an overall limit of
4700 terminals. Appendix Spokane permits the Spokane
Tribe to acquire additional terminal allocation rights over the
base allocation from other authorized Washington tribes. It
departs, however, from the terms of the Tulalip Compact by
establishing the Inter-Tribal Fund as an alternative way to
acquire terminal allocation rights. This option was intended
to address, in part, the fact that few terminal licenses were
available to be leased under the Tribal Lottery System.

    To acquire rights via the Inter-Tribal Fund, the Spokane
Tribe would pay into a fund that would be distributed among
eligible tribes. This mechanism would be available only if
certain conditions were met: the Spokane Tribe must make
and report reasonable efforts to obtain rights from other tribes
and must commit to negotiating a revised statewide tribal
gaming framework after three years. Using the Inter-Tribal
Fund would also trigger limits—the Spokane Tribe’s overall
terminal limit would decrease from 4700 to 3000 during
renegotiation.

    About 18 months after the Spokane Compact took effect,
the State and the Spokane Tribe agreed to another
amendment, the terms of which are contained in Spokane
Appendix X2. Like Appendix X2 to the Tulalip Compact,
Spokane Appendix X2 raises the base terminal allocation and
allows the tribe to increase the number of terminals that it is
entitled to operate by way of a terminal allocation plan, so
long as the plan has been approved by a majority of eligible
tribes. Spokane Appendix X2 also conditions the Spokane
10      TULALIP TRIBES V. STATE OF WASHINGTON

Tribe’s right to lease terminals to other tribes upon its
decision not to invoke the Inter-Tribal Fund. Use of the Inter-
Tribal Fund by the Spokane Tribe would terminate any
terminal allocation transfer agreements executed by the tribe
pursuant to the terminal allocation plan. The Spokane
Appendix X2 amendment became effective on October 24,
2008. See Notice of Approved Tribal–State Gaming
Compact Amendment, 73 Fed. Reg. 63,503-02 (Oct. 24,
2008).

IV.     THIS DISPUTE

    Tulalip requested negotiations with the State to amend its
compact in 2010. Citing the most-favored tribe clause,
Tulalip wanted to amend its compact to include a mechanism
similar to the Inter-Tribal Fund set forth in Appendix
Spokane. The State disagreed with Tulalip’s interpretation of
both the most-favored tribe clause and Appendix Spokane.
During negotiations, the State expressed concern that the
Tribe’s proposed amendments did not incorporate the
conditions and limitations contained in Appendix Spokane.
Negotiations continued into 2012, ending when the Tribe did
not respond to the State’s counterproposal to negotiate an
appendix with an Inter-Tribal Fund, provided that the
amendment included limitations similar to those contained in
Appendix Spokane.

     After negotiations broke down, in April 2012, Tulalip
initiated suit in the district court, seeking “a declaration that
the State is in breach of the Compact and an injunction
requiring the State to comply with the Compact.” The Tribe
asserted that the most-favored tribe clause in the Tulalip
Compact entitled it to an Inter-Tribal Fund mechanism.
Framing the mechanism as an “alternative viable method”
        TULALIP TRIBES V. STATE OF WASHINGTON              11

available to the Spokane Tribe but unavailable to Tulalip—
and thus a more favorable term—Tulalip demanded that the
State be forced to execute the proposed compact amendment.
Tulalip’s proposed amendment does not include the
conditions or limitations that would have been triggered by
using the Inter-Tribal Fund set forth in Appendix Spokane.

    The Tribe moved for summary judgment. The State
responded with a cross-motion for summary judgment and
motion to dismiss for failure to join other tribes pursuant to
Federal Rule of Civil Procedure 19. In a single order, the
district court decided all of the motions and granted summary
judgment to the State.

    The court noted that Appendix Spokane became effective
before Appendix X2, perhaps suggesting that the most-
favored tribe clause in Appendix X2 could not be used to
obtain terms found in Appendix Spokane. The court went on
to reason that even if the clause applied, Tulalip’s argument
failed on its merits. On appeal, Tulalip argues both that the
court failed to separately consider its motion for summary
judgment and that the court erred by entering judgment for
the State.

                         ANALYSIS

I. CONSIDERATION OF THE CROSS-MOTIONS FOR
   SUMMARY JUDGMENT

   We first consider Tulalip’s argument that reversal is
warranted because the district court failed to separately
consider Tulalip’s motion for summary judgment. “[W]hen
simultaneous cross-motions for summary judgment on the
same claim are before the court, the court must consider the
12      TULALIP TRIBES V. STATE OF WASHINGTON

appropriate evidentiary material identified and submitted in
support of both motions, and in opposition to both motions,
before ruling on each of them.” Fair Hous. Council of
Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134
(9th Cir. 2001).

    We are perplexed by Tulalip’s challenge because the
district court did exactly what was required by Fair Housing
Council. The court separately reviewed and decided
Tulalip’s motion.         The court summarized Tulalip’s
arguments, cited authority referenced by Tulalip, and cited
exhibits to a declaration submitted by Tulalip. It is not
surprising that the court did not organize its discussion of the
cross-motions into separate sections: briefing on the motions
was combined in response to an agreed upon motion by the
parties and the central legal issue was the same. We have no
concern, as we did in Fair Housing Council, that a procedural
technicality rendered the losing motion moot. We are
satisfied that the court “rule[d] on each party’s motion on an
individual and separate basis, determining, for each side,
whether a judgment may be entered in accordance with the
Rule 56 standard.” 10A Charles Alan Wright, Arthur R.
Miller & Mary Kay Kane, Federal Practice and Procedure
§ 2720 (3d ed. 1998).

II. INTERPRETATION OF THE COMPACTS

    Tulalip’s success here hinges on what is guaranteed by
the most-favored tribe clause, which states that “in the event
the State agrees . . . to permit an allocation of Player
Terminals to a tribe which is . . . on terms which are more
favorable, than as set forth herein, the Tribe shall be entitled
to such . . . more favorable terms.” Appendix X § 12.5;
          TULALIP TRIBES V. STATE OF WASHINGTON                         13

Appendix X2 § 12.4.1 Tulalip’s effort to benefit from this
clause is unsuccessful because its proposed terms do not even
track the terms of the Spokane Compact.

    Our departure point is whether this clause applies in
relation to the Spokane Compact terms that Tulalip claims are
“more favorable.” Tulalip seeks what it calls the “combined”
terminal allocation plan and Inter-Tribal Fund procedures
authorized in the Spokane Compact. Although the initial
Spokane Compact took effect in April 2007, the last
amendment to it became effective on October 24, 2008—
more than a year after Appendix X2 to the Tulalip Compact
took effect on May 31, 2007. In light of this timing, we give
Tulalip the benefit of the doubt and assume that the Spokane
Compact as it was last amended is an acceptable reference
point for potentially more favorable terms. Thus, we do not
adopt the district court’s suggestion that the timing of the two
compacts deprives Tulalip of the benefit of the most-favored
tribe clause.

    We next consider the two compacts, which begin on
similar ground. Appendix X2 and Spokane Appendix X2
entitle Tulalip and the Spokane Tribe, respectively, to the
same base allocation of terminals and the right to acquire
additional terminal allocation rights from other eligible tribes


    1
      We agree with the parties that Washington contract law, which
comports with federal common law, governs the interpretation of the
compacts. See Idaho v. Shoshone-Bannock Tribes, 465 F.3d 1095, 1098
(9th Cir. 2006) (noting that IGRA compacts are governed by federal
common law and accepting state law where there is no material
difference). Under Washington law, we “attempt to determine the parties’
intent by focusing on the objective manifestations of the agreement . . . .”
Hearst Commc’ns, Inc. v. Seattle Times Co., 115 P.3d 262, 267 (Wash.
2005).
14      TULALIP TRIBES V. STATE OF WASHINGTON

via bilateral negotiations pursuant to a terminal allocation
plan.

    Should these negotiations fail, however, the compacts
diverge as to the available options. The Tulalip Compact
provides no alternative mechanism by which Tulalip may
obtain more terminal rights if negotiations under the terminal
allocation plan fail. The Spokane Compact offers, by
contrast, an alternative mechanism to obtain more terminal
rights: the Inter-Tribal Fund. Section 6 of Appendix Spokane
provides that if the Spokane Tribe is unable to acquire
allocation rights for terminals in excess of its base allotment
“after making reasonable efforts to do so,” it may obtain such
rights by paying into the Inter-Tribal Fund. Section 7 then
sets forth the mechanics of the Inter-Tribal Fund.

    Like Appendix Spokane, Tulalip’s proposed amendment
would authorize Tulalip to use an Inter-Tribal Fund. The
trigger for using the Inter-Tribal Fund would be similar to
part of Section 6 of Appendix Spokane: if Tulalip is unable
to acquire allocation rights for terminals in excess of its base
allotment “after making reasonable efforts,” it would be
permitted to pay into the Inter-Tribal Fund. The Inter-Tribal
Fund would work essentially as described in Section 7 of
Appendix Spokane.

    What distinguishes Tulalip’s proposed amendment and
Appendix Spokane are the consequences of using the Inter-
Tribal Fund. Unlike Appendix Spokane, Tulalip’s proposed
use of the Inter-Tribal Fund would not require it to accept a
lower overall ceiling on the permitted number of terminals.
Section 6 of Appendix Spokane, by contrast, establishes clear
consequences for using the Fund—a lower overall limit on
terminals (initially, using the Fund would lower the ceiling on
        TULALIP TRIBES V. STATE OF WASHINGTON                15

the Spokane Tribe to 3000 from 4700). Nor would Tulalip’s
proposed amendment require the tribe to participate in
renegotiating a revised statewide tribal gaming framework, as
does Appendix Spokane. Finally, Tulalip’s proposal leaves
out other consequences contained in Spokane Appendix
X2—namely, that the right to lease terminals to other tribes
is dependent on not using the Inter-Tribal Fund and that any
use of the Inter-Tribal Fund would terminate any agreements
executed pursuant to a terminal allocation plan.

    In these differences lies the heart of this dispute. The
district court was correct that Tulalip is “cherry-picking” the
terms of its proposed amendment and that the State “never
agreed to the allocation terms [Tulalip] seeks.” Because
Tulalip would have us impose some, but not all, of the
interdependent “terms” that govern the Inter-Tribal Fund in
the Spokane Compact, the proposed amendment can hardly
be described as reflecting “such” “more favorable terms” to
which the State has “agreed”—to echo the language of the
most-favored tribe clause. Tulalip’s proposed amendment is
a sui generis package of terms; the State has not agreed to
them at all. We thus need not reach the question of whether
the terms of the Spokane Compact are actually “more
favorable.”

    Tulalip is mistaken that it only seeks the terms of
Section 7 of Appendix Spokane and that these terms are
divisible from the rest of Appendix Spokane. The plain text
of Tulalip’s proposed amendment acknowledges the
importance of Section 6 of Appendix Spokane. Mirroring
Section 6.A, the proposed amendment establishes that the
tribe would only be eligible to use the Inter-Tribal Fund “after
making reasonable efforts” to use the terminal allocation
plan. The interdependency between these provisions
16      TULALIP TRIBES V. STATE OF WASHINGTON

undermines Tulalip’s position that the “more favorable”
terms are contained entirely within Section 7.

     Our prior gaming compact case involving a most-favored
tribe clause, Idaho v. Shoshone-Bannock Tribes, 465 F.3d
1095 (9th Cir. 2006), does not dictate a different result. The
provision in Shoshone-Bannock Tribes stated, “In the event
any other Indian tribe is permitted by compact or final court
decision to conduct any Class III games in Idaho in addition
to those games permitted by this Compact, this Compact shall
be amended to permit the Tribes to conduct those same
additional games.” Id. at 1098. The plaintiff tribes sought an
amendment to get the “one thing” guaranteed by that
provision: “the operation of the same games conducted by
other tribes under their compacts.” Id. at 1099. They pointed
to a state statute that allowed tribes “to conduct gaming using
tribal video gaming machines pursuant to state–tribal gaming
compacts which specifically permit their use.” Idaho Code
§ 67-429B(1). Citing three tribes that had amended their
compacts to allow for the operation of video gaming
machines, they simply wanted the same thing. Our inquiry
thus centered on the comparatively simple question: were the
tribes entitled to operate those games? Our answer was yes.

    Tulalip points to the fact that we simultaneously rejected
the argument that the tribes should be required to accept
limitations on the number of gaming terminals that were also
included in those other tribes’ compacts. Shoshone-Bannock
Tribes, 465 F.3d at 1100. Our reasoning on that point was
grounded in the language of the most-favored tribe clause in
the compact: “[t]he plain meaning of ‘same additional games’
refers to the games themselves and not the number of
machines.” Id.
          TULALIP TRIBES V. STATE OF WASHINGTON                       17

    The question before us here is different. We are
addressing a much broader phrase—the Tulalip Compact’s
promise of such “terms which are more favorable.” Given
the interdependent, conditional nature of the terms that
govern the Spokane Compact’s Inter-Tribal Fund mechanism,
Tulalip does not get beyond the threshold question of whether
the State agreed to the terms in its proposed amendment.
They are not equivalent to the terms of Appendix Spokane.

     Our conclusion is consonant with our instruction in
Shoshone-Bannock Tribes that courts should hold compacting
parties to the ordinary meaning of terms in their agreements.
Id. at 1098–100. The plain language of the Spokane Compact
shows that the Inter-Tribal Fund mechanism available to the
Spokane Tribe carries with it interdependent conditions and
consequences. Tulalip’s amendment would not match those
terms. We take no view on whether the terms of Appendix
Spokane are in fact more favorable than those included in the
Tulalip Compact. We hold simply that Tulalip is not entitled
as a matter of law to the more selective set of terms in its
proposed amendment.2 The most-favored tribe clause does
not allow a “pick and choose” arrangement. The district
court correctly entered judgment for the State. Simply put,
Tulalip’s proposal does not mirror the restrictions of
Appendix Spokane, and those are the terms to which the State
agreed.

    AFFIRMED.




  2
    Because we affirm the district court on this ground, it is unnecessary
to reach the other issues presented in this appeal.